DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 4-5 and 7-23 are currently under examination. Claim 6 is withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Arguments/Remarks filed on 10/12/2021 is persuasive, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 17 and 19 is withdrawn.
Regarding claims 4-5 and 7-23, the rejection under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (US 2006/0217579, submitted by applicants in IDS), in view of Riisager et al. (US 2011/0065950, submitted by applicants in IDS) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4-5 and 7-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (US 2006/0217579, submitted by applicants in IDS), in view of Riisager et al. (US 2011/0065950, submitted by applicants in IDS).
2 /g (Abstract, [0014]-[0015], [0021] and claims 12-16). It encompasses the instant claimed surface area (≤9 m2/g). The surface range taught by Bailey et al. differs from Applicant's recitations of claim by not disclosing identical ranges. However, the reference discloses "encompassing" ranges, and encompassing ranges have been held to establish prima facie obviousness.
Although Bailey et al. do not specifically teach ionic liquid as per applicant claim 1, Riisager et al. teach a support ionic liquid catalyst for hydrogenation comprising ionic liquid 1-ethyl-3-methylimidazolium hydrogen sulfate ([A] cationic ion=1-ethyl-3-methylimidazolium, and anionic of the ionic liquid [Y]=hydrogen sulfate ([0092]).
The ionic liquid loading upto 33% wt ([0095]). It overlaps or encompasses the instant claimed range of 0.01-5% wt. 
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the loading ionic liquid of Riisager et al. with the catalyst taught by Bailey et al to obtain the invention as specified in the claim 1, 
Since both Riisager et al. and Bailey et al teach alumina supported heterogeneous catalysts, one would have a reasonable expectation of success.
Regarding  claim 5, the process taught by the combined references of Bailey et al. and Riisager et al. is the gas-phase selective hydrogenation ([0004]).
Regarding claims 7-8, as discussed above, Bailey et al. teaches the alumina surface area preferred <9 m2/g ([0021]) which overlaps the instant claimed range 2-8 m2/g. 
Regarding claims 9-10, the Pd supported catalyst taught by the combined references of Riisager et al. and Bailey et al. is heterogenous catalyst containing promoter silver as the instant claim (Bailey et al., [0009]-[0015]).
Regarding claim 11, the Pd loading taught by the combined references of Riisager et al. and Bailey et al. is 50 ppm-1000 ppm as the instant claim (Bailey et al., [0017]).
Regarding claim 12, the atomic ratio of Pd to the promoter taught by Bailey et al. is 1:1 which is encompassed by the instant claimed range ([0020]).
Regarding claims 13-15, as discussed above, Riisager et al. teach the ionic liquid 1-ethyl-3-methylimidazolium hydrogen sulfate ([0090]-[0092]).
Although Riisager et al. do not specific disclose the elected anion ethyl sulfonate of the ionic liquid, it is consider the hydrogen sulfate is a homolog of ethyl sulfonate anion. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made See MPEP 2144.09 I-III.
"reaffirm[ed] that structural similarity between claimed and prior art subject matter,.., where the prior art gives reason or motivation to make the claimed compositions, creates a prima facie case of obviousness, and that the burden (and opportunity) then falls on an applicant to rebut that prima facie case." In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990) (en banc). 
The structural similarity need not be, strictly speaking and however it is defined, "true homology." Rather, "if an examiner considers that he has found prior art close enough to the claimed invention to give one skilled in the relevant chemical art the motivation to make close relatives (homologs, analogs, isomers, etc.) of the prior art compound(s), then there arises what has been called a presumption of obviousness or  a prima facie case of obviousness." Id. at 696 (citing In re Henze, 181 F.2d 196 (CCPA 1950); In re Hass, 141 F.2d 122 (CCPA 1944)). 
Prior art disclosure of hydrogen sulfate has been found sufficient to establish a prima facie case for claims encompassing the corresponding ethyl sulfate compound. See, e.g., In re Papesch, 315 F.2d 381 (CCPA 1963) (cited with approval by Dillon, at 919 F.2d at 696). 

The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 17 and 19, the process taught by the combined references of Riisager et al. and Bailey et al. teach the catalyst having a cleanup temperature of <80 0C and an operating window of >25 0C as the instant claims (Bailey et al., [0005], [0031] and Table 1).
Regarding claim 18 and 21-22, the pore volume taught by the combined references of Riisager et al. and Bailey et al. is 0-0.4 cm3/g at a threshold diameter of 800 À or less as the instant claims ([0006]).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 10/12/2021, with respect to claims 4-5 and 7-23, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue Riisager '950 is directed to a completely different type of catalyst and reaction. In Riisager, both the catalyst and the reactants are in the liquid phase, and the reaction takes place in the liquid phase, resulting in what is known as homogeneous catalysis. And while Riisager (and other art of record) does disclose that ionic liquid phase catalyst systems may be supported on a solid substrate, in these 
The Office has failed to consider what these differences would have meant to a person of ordinary skill. 
In the first place, it is highly unlikely that a person of skill, starting from and looking to improve upon the heterogeneous hydrogenation catalyst of Bailey, would even have considered the teachings of Riisager '950. Heterogeneous and homogeneous catalysis are highly distinct branches of catalyst chemistry. 
There is no evidence that solvent properties of ionic liquids in homogeneous liquid phase systems correlate in any way to any property or effect ionic liquids incorporated in solid phase heterogeneous catalysts might have. Thus Riisager's disclosure that ionic liquids were useful solvents or co-solvents in palladium-catalyzed homogeneous liquid phase reactions to form methyl methacrylate or methacrylic acid would have taught the skilled person nothing of how those ionic liquids might affect the selective heterogenous hydrogenation of gaseous acetylenic compounds by the solid catalyst of Bailey. 
Add to this the difference between the reactions being catalyzed in Bailey and Riisager '950, and the likelihood that a person of skill would have considered Riisager '950 to improve Bailey becomes even more speculative, let alone that they would have 
Thus there is no evidence to support the Office's statement that both Riisager and Bailey teach heterogeneous catalysts, and there is no evidence for the Office to conclude that to support the Office's assertion that there would have been a reasonable expectation of success. 
The Office's conclusion that Riisager '950 would have led the skilled person to the claimed ionic liquid loading also ignores the essential function of the ionic liquid in the catalyst systems of Riisager '950 and the rest of the art describing supported ionic liquid phase catalysts prior to the invention. In the known ionic liquid phase catalyst systems, the ionic liquid functions as a solvent for the catalyst and reactants. Were a person of skill to consider lowering the amount of ionic liquid disclosed in Riisager '950 to the level of the present invention, they would recognize immediately that this would drastically reduce the amount of catalyst and reactant that could be accommodated in the liquid phase to a level that would totally destroy the utility of the resulting catalyst system. It is never obvious to modify the prior art in a way that so impairs its utility. M.P.E.P. § 2143.01.V. 
Lastly, any finding of prima facie obviousness that could be wrung from the prior art as a whole is rebutted by the unexpected improvements flowing from the use of the claimed catalysts. Attention is directed to the Examples on pages 12-19 of the application as filed. 
In Examples 1 and 4, Sample A, a palladium catalyst having the claimed surface area but no ionic liquid loading, was compared to Samples Al to A22 according to the 
The Office respectfully disagrees. As set forth in the previous office action dated on 08/02/2021, Bailey et al. teach a process of selective hydrogenation of acetylene in front-end mixed olefin feed streams ([0004]-[0005] and [0010]) comprising catalyzing hydrogenation by a heterogeneous catalyst comprising palladium supported on an alumina support material (Abstract and [0014]-[0016])having surface area less than 10 m2 /g (Abstract, [0014]-[0015], [0021] and claims 12-16). It encompasses the instant claimed surface area (≤9 m2/g). The surface range taught by Bailey et al. differs from 
Although Bailey et al. do not specifically teach ionic liquid as per applicant claim 1, Riisager et al. teach a support ionic liquid catalyst (SILP, [0071]) for hydrogenation comprising ionic liquid 1-ethyl-3-methylimidazolium hydrogen sulfate ([A] cationic ion=1-ethyl-3-methylimidazolium, and anionic of the ionic liquid [Y]=hydrogen sulfate ([0092]).
The ionic liquid loading upto 33% wt ([0095]). It overlaps or encompasses the instant claimed range of 0.01-5% wt. 
The references differ from Applicant's recitations of claims by not disclosing identical ranges (ionic liquid loading between 0.01-5 %). However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the loading ionic liquid of Riisager et al. with the catalyst taught by Bailey et al to obtain the invention as specified in the claim 1, motivated by the fact that the ionic liquid improves the Pd catalyst’s stability and reusability, without inducing significant change of activity ([0009]-[0011]).
Since both Riisager et al. and Bailey et al teach alumina supported heterogeneous catalysts (Riisager, [0071], and Bailey [[0014]), one would have a reasonable expectation of success.
In addition, applicant’s arguments against the reference of Riisager et al. are not found persuasive. Because, note that while Bailey et al. do not disclose all the features In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a support ionic liquid catalyst for hydrogenation comprising ionic liquid 1-ethyl-3-methylimidazolium hydrogen sulfate, and in combination with the reference of Bailey et al, discloses the presently claimed invention as set forth in the office action mailed on 08/02/2021. 
The unexpected results listed Samples A and Examples 1-4 is insufficient to overcome the rejection of claims 4-5 and 7-23 as set forth in the last Office action mailed on 07/01/2021 because:  the results demonstrated in Samples A1 to A22 are not commensurate in scope with the breadth of the claims, see below as to some specific examples.
For example, 
(1). Ionic liquid. The results presented in the Samples A and Examples 1-4 used a few selected EMM[EtSO4], BMM[OTf], BMPr[OTf], BMIM[OTf]. However the current claims recite using other ionic liquid.
(2). Loading amount. The results presented in the Sample A and Examples 1-4 used an amount of 0.001% wt-0.5%wt. However the current claims recite using other loading amounts.
(3). Substrate. The results presented in the Sample A and Examples 1-4 used a selected substrate alpha alumina with a BET surface area of 4.0 m2/g, and without any shell thickness. However the current claims recite using other substrate. 

Since the combined references of Riisager et al. and Bailey et al. teach all of the claimed reagents, composition and method of making thereof, the physical properties of the resulting composition (i.e., improving selectivity , reducing ethane production, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
As such, the rejection of claim 4 as set forth in the office action mailed on 08/02/2021 is proper and stands.
The rejection for the remaining claims, 5 and 7-23, were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).